Citation Nr: 0322606	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  99-01 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an effective date earlier than April 3, 
1990, for a grant of service connection for residuals of an 
injury to the left little finger.

2.  Entitlement to an effective date earlier than April 3, 
1990, for a grant of an evaluation of 70 percent for 
residuals of a gunshot wound of the left upper extremity.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions dated in April 1998 
and December 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin.  The Board 
originally considered and denied the claims here on appeal in 
August 2000.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court) 
and in May 2001, the Court granted a motion of the Secretary 
to vacate the Board decision and remand the matter for 
compliance with the newly enacted Veterans Claims Assistance 
Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified as amended at 38 U.S.C.A. § 5100 to 5107 
(West 2002)].

The Board again considered the issues on appeal and rendered 
a decision in March 2002, again denying the claims.  The 
veteran appealed that decision to the Court and in March 
2003, the Court granted a joint motion to vacate the Board 
decision and remanded the matter for compliance with VCAA 
notice requirements as outlined in its decision in Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002) and to further 
develop the veteran's claim of entitlement to a total 
disability rating based on individual unemployability.  The 
Board was specifically directed to afford the veteran proper 
VCAA notice and to further develop his claim of entitlement 
to a total rating by affording him a VA examination.  As 
such, this matter is properly before the Board.






REMAND

The evidence of record shows that the veteran filed an 
informal claim for entitlement to service connection for the 
residuals of a left little finger injury in April 1990.  In a 
November 1995 rating decision, VA granted service connection 
for the residuals of a healed left fifth finger fracture; in 
a January 1998 rating decision, the RO rated the left fifth 
finger disability along with the residuals of a gunshot wound 
to the left upper extremity as 70 percent disabling effective 
January 14, 1991.  In February 1998, the veteran filed an 
application for increased compensation based on individual 
unemployability.  In an April 1998 rating decision, the 
veteran's application for a total rating was denied.  In a 
December 1998 rating decision, the veteran was granted the 
earlier effective date of April 3, 1990, for the grant of 
service connection for residuals of a left little finger 
injury and the assignment of a 70 percent evaluation for the 
residuals of a gunshot wound to the left upper extremity.

In November 2000, the VCAA was signed into legislation.  The 
VCAA redefines the obligations of VA with respect to its duty 
to notify a claimant of his rights and responsibilities in 
substantiating a claim and the obligations of VA with respect 
to its duty to assist a claimant in the development of a 
claim.  Additionally, judicial precedent requires that VA 
advise a claimant not only of his own responsibilities with 
respect to gathering evidence, but of VA's responsibilities 
in obtaining specific evidence on behalf of a claimant.  Also 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The veteran has not been specifically advised of his rights 
and responsibilities under the VCAA or of VA's duty to obtain 
identified evidence.  

Regulations implementing the VCAA were promulgated which 
allowed the Board to directly advise claimants in writing of 
his rights and responsibilities under the VCAA, as well as 
the responsibilities of VA in assisting claimants in 
obtaining evidence, as opposed to remanding all cases that 
did not have the statutorily mandated notice language to the 
ROs.  The Board's notice to claimants included a request for 
the claimant to respond within thirty days of the date of the 
letter as provided in 38 C.F.R. Section 19.9(a)(2)(ii).  This 
portion of the regulations, however, was recently invalidated 
by the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  The Federal Circuit specifically found 
that, under the statute, a claimant has one year in which to 
submit additional evidence and argument in support of his 
claim following notice of the VCAA as opposed to only thirty 
days as set forth in the regulations at 38 C.F.R. Section 
19.9(a)(2)(ii).  Accordingly, that portion of the regulations 
limiting a claimant's response time to thirty days, 38 C.F.R. 
Section 19.9(a)(2)(ii), was invalidated.  See Disabled  
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

Considering the procedural outline as set forth in the VCAA 
and in the recent opinion of the Federal Circuit in 
conjunction with the veteran's claims folder, which is void 
of notice of the specific evidence needed to substantiate the 
claims on appeal, the Board finds that it has no alternative 
but to remand this matter to the RO to ensure that the 
veteran is given proper notice of his rights and 
responsibilities under the VCAA, advised of the specific 
evidence needed to substantiate each of his claims on appeal, 
allowed the appropriate time in which to respond to the 
notice of the VCAA and/or waive that response time, and to 
ensure that all duty to notify and duty to assist obligations 
of VA are met.  It is noted that due to the recent 
invalidation of regulations implementing the VCAA, the Board 
does not have the authority to cure this procedural defect 
itself.

Additionally, the Board finds, after a complete review of the 
record and the Court's March 2003 order, that the medical 
record is insufficient upon which to render a decision on the 
claim of entitlement to a total rating based on individual 
unemployability.  Specifically, there is no medical opinion 
of record which speaks directly to whether the veteran is 
unable to obtain and maintain gainful employment as a result 
of service-connected disabilities.  As such, this matter must 
be remanded for further development.


Therefore, this matter is REMANDED for the following action:

1.	The RO must advise the veteran of his 
rights and responsibilities under the 
VCAA.  He should be advised of the 
specific evidence needed to 
substantiate each claim on appeal and 
given an opportunity to supply 
additional evidence and/or argument, 
identify additional evidence for VA to 
obtain, or waive his right to the one-
year response time required under the 
VCAA.  All new evidence and/or 
arguments must be associated with the 
veteran's claims folder.

2.	The veteran should be afforded a 
medical examination to determine the 
severity of each and every service-
connected disability.  The examiner 
should be requested to render an 
opinion as to whether the veteran is 
unemployable by reason of service-
connected disability.  The examiner 
should be requested to comment on the 
fact that the veteran is right-handed 
and was able to work for several years 
following his left little finger 
injury in 1981.  The examiner should 
review the veteran's claims folder and 
state to the best of his ability at 
what time, if at all, the veteran 
became unemployable.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.


The purpose of this REMAND is to cure a procedural defect and 
perform additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.




	                  
_________________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



